—In an action for a divorce and ancillary relief, the defendant former husband appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Westchester County (Donovan, J.), dated May 15, 1997, which, inter alia, awarded him only $3,500 as his equitable share of the marital property.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, his minimal contribution to this five-year marriage justified the Supreme Court’s distributive award to him of only $3,500 (see, Arvantides v Arvantides, 64 NY2d 1033; Harris v Harris, 242 AD2d 558; Whispell v Whispell, 144 AD2d 804; Barnes v Barnes, 106 AD2d 535).
We have reviewed the appellant’s remaining contentions and find them to be without merit. Ritter, J. P., Sullivan, Krausman and Luciano, JJ., concur.